Citation Nr: 0004121	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-04 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C. A. § 1318 (West 
1991).

3.  Entitlement to Dependent's Educational Assistance (DEA) 
under 38 U.S.C.A., Chapter 35.

4.  Entitlement to death pension benefits.

5.  Entitlement to an evaluation in excess of 20 percent for 
arthritis of multiple joints for accrued benefits purposes.

6.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss for accrued benefits purposes.

7.  Entitlement to service connection for tuberculosis for 
accrued benefits purposes.

8.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound for accrued benefits purposes.

9.  Entitlement to an additional allowance for aid and 
attendance benefits for the surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
November 1967 with approximately nine years of other active 
service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision from the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO).  

The RO denied entitlement to an evaluation in excess of 20 
percent for multiple joint arthritis and an evaluation in 
excess of 30 percent for bilateral hearing loss, service 
connection for tuberculosis, special monthly compensation by 
reason of being in need of regular aid and attendance or on 
account of being housebound, additional allowance based on 
aid and attendance for the surviving spouse, death pension 
benefits, service connection for the cause of the veteran's 
death, DIC pursuant to the criteria of 38 U.S.C.A. § 1318, 
and DEA.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In January 1997 the veteran submitted a claim for an 
increased rating for arthritis and an increased rating for 
his bilateral high frequency hearing loss.  In April 1997 he 
submitted a claim for service connection of tuberculosis.  
The veteran died in September 1997 while these claims were 
pending.  

As was stated above, the appellant filed a claim for 
entitlement to DIC in June 1997.  A claim by a surviving 
spouse or child for compensation or DIC will also be 
considered to be a claim for death pension and accrued 
benefits.  38 C.F.R. § 3.152(b)(1) (1999); see also 38 C.F.R. 
§ 3.1000(c) (1999).  


The appellant successfully raised a claim for accrued 
benefits as she submitted her claim in the same month as the 
veteran's death.  38 C.F.R. § 3.1000(c).  

As noted earlier, in October 1997 the RO denied service 
connection for the cause of the veteran's death, DIC, and 
DEA.  It also denied an increased rating for arthritis, an 
increased rating for bilateral hearing loss, and service 
connection for tuberculosis, for accrued benefits purposes.  
The RO did not specifically mention death pension or accrued 
benefits in the body of its decision; nonetheless, the RO 
made clear that it was denying these claims in its November 
1997 letter to the appellant explaining all denials discussed 
in the October 1997 rating decision.  

In December 1997 the appellant submitted a Notice of 
Disagreement, generally disagreeing with the decision.  She 
did not specify which issues she was disagreeing with.  See 
38 C.F.R. § 20.201 (1999).  

However, the RO did not request the appellant to clarify with 
which she was disagreeing.  It apparently construed her 
disagreement as a disagreement with entitlement to service 
connection for the cause of death, DIC, and DEA only, as 
these are the issues that were addressed in the Statement of 
the Case (SOC).  It did not address the denials of 
entitlement to death pension and accrued benefits in the SOC.  

The RO did not explain why it was liberally construing the 
NOD as a disagreement with entitlement to service connection 
for the cause of death, DIC, and DEA, but did not liberally 
construe this disagreement as including disagreement with the 
denial of entitlement to accrued benefits and death pension.  


The Board is of the opinion that the NOD, in light of the 
RO's interpretation of it, can reasonably be construed as 
disagreement with the entire rating decision, including 
entitlement to death pension and accrued benefits.  See 
38 C.F.R. § 20.201.  No SOC has been provided for the issues 
of entitlement to accrued benefits and death pension.  

When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the appellant is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

As the claims on appeal are for the most part inextricably 
intertwined, the Board is deferring their adjudication 
pending a remand of the case to the RO for further 
adjudicative actions as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The RO should 
notify the appellant that she may submit 
additional evidence and argument in 
support of the issues on appeal in 
accordance with 38 U.S.C.A. § 5103(a) 
(West 1991).  All pertinent evidence 
received should be associated with the 
claims file.  

2.  The RO will take such development or 
review action as it deems proper 
regarding the issues of entitlement to 
accrued benefits and death pension 
benefits.  

3.  If such action does not resolve the 
disagreement either by granting the 
benefits sought on appeal to the 
satisfaction of the appellant, or through 
withdrawal of the notice of disagreement, 
such agency shall prepare a statement of 
the case addressing the issues of 
entitlement to accrued benefits and death 
pension benefits, to include review of 
the additional claims on appeal which may 
be impacted by any favorable outcome of 
these intertwined issues.  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  
1



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


















 


